Exhibit 99.1 NEWS RELEASE For release July 26, 2007 Contact:John T. Hillman @ 310/255-4438 or 310/255-4493 ANWORTH MORTGAGE ASSET CORPORATION REPORTS EARNINGS OF $0.05 PER SHARE FOR SECOND QUARTER OF 2007 SANTA MONICA, California – (July 26, 2007) – For the quarter ended June 30, 2007 and based on a weighted average of 45.6 million fully diluted shares outstanding, Anworth Mortgage Asset Corporation (NYSE: ANH) announced today unaudited net income to common stockholders of $2.1million, or $0.05 per share. Anworth’s investments consist of the following portfolios: Agency mortgage-backed securities (“Agency MBS”); Non-Agency mortgage-backed securities (“Non-Agency MBS”); residential real estate loans owned by Belvedere Trust Mortgage Corporation (“BT Residential Loans”); and other mortgage-backed securities owned by Belvedere Trust Mortgage Corporation (“BT Other MBS”).Belvedere Trust Mortgage Corporation, or Belvedere Trust, is a wholly-owned subsidiary of Anworth. At June 30, 2007, the Agency MBS portfolio was approximately $4.9 billion and was allocated asfollows: 25% Agency adjustable-rate mortgages; 56% Agency hybrid adjustable-rate mortgages; 18% Agency fixed-rate MBS; and less than 1% Agency floating-rate collateralized mortgage obligations, or CMOs. At June 30, 2007, the Non-Agency MBS portfolio was approximately $112 million, consisting offloating-rate CMOs at a current yield of 5.58% that were acquired at par value. At June 30, 2007, the current yield on the Anworth’s Agency MBS portfolio was 5.65% based on a weighted average coupon of 5.73% divided by the average amortized cost of 101.3%. The quarter-endunamortized premium was $66 million, or 1.3% of the par value.During the quarter ended June 30, 2007, the expense of amortizing the Agency securities premium (based on prepayments and scheduled payments) was $6.3 million, compared to $5.9 million during the quarter ended March 31, 2007. During the quarter ended June 30, 2007, the constant prepayment rate (or “CPR”) of the Agency MBS and Non-Agency MBS was 25.1% and the CPR of the adjustable-rate and hybrid adjustable-rate Agency MBS was 27.0%.For the Agency MBS and Non-Agency MBS adjustable-rate mortgage and hybrid assets, theweighted average term to the next interest rate reset date was 29 months. At June 30, 2007, Belvedere Trust did not have any residential mortgage loans held for securitization and securitized mortgage loans were $1.36 billion.Belvedere Trust’s securitized loan portfolio consists of high credit-quality adjustable-rate and hybrid first-lien mortgage loans.At June 30, 2007, the average FICO score of Belvedere Trust’s BT Residential Loans portfolio was 728 and theaverage loan-to-value was 72%. 1 At June 30, 2007, Belvedere Trust’s BT Other MBS portfolio consisted of $201 million backed by collateral that was 26% hybrid, 74% adjustable-rate and less than 1% fixed-rate mortgages. This amount includes approximately $7.6 million in securities that were retained from Belvedere Trust’s first securitization (HYB1) (accounted for as a sale), consisting of $0.4 million in securities rated AAA, $5.7 million in other investment grade securities and $1.4 million in non-investment grade securities. The remaining balance of approximately $193 million was securities that were purchased from major issuers and consist of $42 million of securities rated from A+ to A-, $145 million of securities rated from BBB+ to BBB- and $6 million in non-investment grade securities. At June 30, 2007, the BT Other MBS portfolio that has been acquired from other issuers is backed by mortgage loans with an average FICO of 711 and an average LTV of 74%. During the quarter ended June 30, 2007, the CPR of Belvedere Trust’s BT Residential Loans portfolio was 39.8% and the CPR of Belvedere Trust’s BT Other MBS portfolio was 2.3%.At June 30, 2007, the weighted gross and net coupons on Belvedere Trust’s BT Residential Loans portfolio were 6.32% and 5.96%, respectively.The difference between the gross and net weighted average coupons is due primarily to servicing fees. The weighted average coupon on Belvedere Trust’s BT Other MBS portfolio was 6.63%.The average cost of Belvedere Trust’s BT Residential Loans portfolio was 101.55% and the average cost of Belvedere Trust’s BT Other MBS portfolio was 97.83%. Relative to Anworth’s Agency MBS and Non-Agency MBS portfolios at June 30, 2007, the outstanding repurchase agreement balance was $4.5 billion with an average interest rate of 5.28% and an average maturity of 85 days.After adjusting for collateralized interest rate swap transactions, the averageinterest rate was 5.09% with an average maturity of 364 days. During the quarter ended June 30, 2007 and relative to average Agency MBS earning assets, interest income earned was 5.64%, amortization of premium was (0.50)% and the average cost of fundswas 5.12%, resulting in an interest rate spread of 0.02%. The financing of Belvedere Trust’s BT Residential Loans and BT Other MBS portfolios included mortgage-backed securities issued of $1.2 billion and repurchase agreements of $288 million.At June 30,2007, the weighted average coupon on the mortgage-backed securities issued was 5.13% and the weighted average borrowing rate on Belvedere Trust’s repurchase agreements was 5.12%. During the quarter ended June 30, 2007, Anworth’s average equity investment in Belvedere Trust was $100 million and Belvedere Trust generated a net profit of $0.3 million. Stockholders’ equity available to common stockholders at quarter end was approximately $423 million, or $9.27 per share.The $423 million equals total stockholders’ equity of $472 million less the Series A Preferred Stock liquidating value of $46.88 million and less the difference between the Series B Preferred Stock liquidating value of $28.75 million and the proceeds from its sale of $26.86 million. Average common stockholders’ equity for the quarter ended June 30, 2007 was $434 million. About Anworth Mortgage Asset Corporation Anworth is a mortgage real estate investment trust (REIT) which invests in mortgage assets, including mortgage pass-through certificates, collateralized mortgage obligations, mortgage loans and other real estate securities.Anworth generates income for distribution to shareholders primarily based on the difference between the yield on its mortgage assets and the cost of its borrowings.Through its wholly-owned subsidiary, Belvedere Trust Mortgage Corporation, Anworth also invests in high quality jumbo adjustable-rate mortgages and finances these loans though securitizations. 2 Safe Harbor Statement under the Private Securities Litigation Reform Act of 1995 This press release contains forward-looking statements within the meaning of the "safe harbor" provisions of the Private Securities Litigation Reform Act of 1995. These statements are based upon our current expectations and speak only as of the date hereof. Our actual results may differ materially and adversely from those expressed in any forward-looking statements as a result of various factors and uncertainties, including increases in the prepayment rates on the mortgage loans securing our mortgage-backed securities, our ability to use borrowings to finance our assets, increases in default rates of the mortgage loans acquired by our mortgage loan subsidiaries, risks associated with investing in mortgage-related assets, including changes in business conditions and the general economy, our ability to maintain our qualification as a real estate investment trust for federal income tax purposes, and management's ability to manage our growth. Our Annual Report on Form 10-K, recent and forthcoming Quarterly Reports on Form 10-Q, recent Current Reports on Form 8-K, and other SEC filings discuss some of the important risk factors that may affect our business, results of operations and financial condition. We undertake no obligation to revise or update publicly any forward-looking statements for any reason. Contact: Anworth Mortgage Asset Corporation John T. Hillman (310) 255-4438 or (310) 255-4493 3 ANWORTH MORTGAGE ASSET CORPORATION AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (in thousands, except per share amounts) June 30, December 31, 2007 2006 (unaudited) ASSETS Agency MBS: Agency MBS pledged to counterparties at fair value $ 4,701,083 $ 4,449,129 Agency MBS at fair value 205,939 229,778 4,907,022 4,678,907 Non-Agency MBS: Non-Agency MBS pledged to counterparties at fair value 106,209 104,508 Non-Agency MBS at fair value 5,618 2,515 111,827 107,023 BT Other MBS: BT Other MBS pledged to counterparties at fair value 199,678 147,644 BT Other MBS at fair value 1,058 15,155 200,736 162,799 BT Residential Loans 1,358,009 1,682,522 Allowance for loan losses (2,074 ) (1,608 ) Cash and cash equivalents 320 175 Restricted cash 1,350 - Interest and dividends receivable 35,157 35,523 Derivative instruments at fair value 13,217 11,757 Prepaid expenses and other 8,032 10,291 $ 6,633,596 $ 6,687,389 LIABILITIES AND STOCKHOLDERS' EQUITY Liabilities: Accrued interest payable $ 62,884 $ 69,106 Repurchase agreements (Anworth) 4,548,277 4,329,921 Repurchase agreements (Belvedere Trust) 288,358 275,733 MBS issued 1,190,552 1,471,724 Junior subordinated notes 37,380 37,380 Derivative instruments at fair value 2,779 6,877 Dividends payable on Series A Cumulative Preferred Stock 1,011 2,022 Dividends payable on Series B Cumulative Convertible Preferred Stock 449 - Dividends payable on common stock - 912 Accrued expenses and other 2,877 2,624 $ 6,134,567 $ 6,196,299 Minority interest $ 91 $ 88 Series B Cumulative Convertible Preferred Stock: par value $0.01 per share; liquidating preference $25.00 per share ($28,750); 1,150 and 0 shares issued and outstanding, respectively $ 26,866 $ - Stockholders' Equity: Series A Cumulative Preferred Stock: par value $0.01 per share; liquidating preference $25.00 per share ($46,888 and $46,888, respectively); 1,876 and 1,876 shares issued and outstanding, respectively $ 45,397 $ 45,397 Common Stock: par value $0.01 per share; authorized 100,000 shares, 45,662 and 45,609 issued and outstanding, respectively 457 456 Additional paid-in capital 526,432 525,607 Accumulated other comprehensive loss consisting of unrealized losses and gains (67,472 ) (45,435 ) Accumulated deficit (32,742 ) (35,023 ) $ 472,072 $ 491,002 $ 6,633,596 $ 6,687,389 4 ANWORTH MORTGAGE ASSET CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME (in thousands, except for per share amounts) (unaudited) Three Months Ended Six Months Ended June 30, June 30, 2007 2006 2007 2006 Interest income net of amortization of premium and discount: Interest on Agency MBS $ 62,606 $ 46,704 $ 124,773 $ 92,924 Interest on Non-Agency MBS 1,634 - 3,316 - Interest on BT Other MBS 4,085 3,006 7,695 5,848 Interest on BT Residential Loans 17,898 24,241 36,978 50,591 86,223 73,951 172,762 149,363 Interest expense: Interest expense on repurchase agreements (Anworth) 58,680 46,321 117,696 88,442 Interest expense on repurchase agreements (Belvedere Trust) 3,864 4,466 7,610 8,720 Interest expense on whole loan financing facilities - - - 3 Interest expense on MBS issued 16,808 23,364 34,738 47,188 Interest expense on junior subordinated notes 795 742 1,589 1,432 80,147 74,893 161,633 145,785 Net interest income 6,076 (942 ) 11,129 3,578 Loss on sale of Agency MBS - (10,207 ) - (10,207 ) Gain on sale of BT Other MBS - 1,162 185 1,162 Loss on sale of BT Residential Loans - - - (5 ) Expenses: Compensation and benefits (802 ) (796 ) (1,710 ) (1,662 ) Compensation - amortization of restricted stock (92 ) (75 ) (299 ) (133 ) Provision for loan losses (597 ) (50 ) (1,025 ) (238 ) Other expenses (989 ) (989 ) (1,930 ) (2,074 ) Total expenses (2,480 ) (1,910 ) (4,964 ) (4,107 ) Income from operations before minority interest 3,596 (11,897 ) 6,350 (9,579 ) Minority interest in net loss of a subsidiary (13 ) 5 (3 ) 54 Net income $ 3,583 $ (11,892 ) $ 6,347 $ (9,525 ) Dividend on Series A Cumulative Preferred Stock(1) $ (1,011 ) $ (1,011 ) $ (1,011 ) $ (1,011 ) Dividend on Series B Cumulative Convertible Preferred Stock $ (449 ) $ - $ (773 ) $ - Net income available to common stockholders $ 2,123 $ (12,903 ) $ 4,563 $ (10,536 ) Basic earnings per common share $ 0.05 $ (0.28 ) $ 0.10 $ (0.23 ) Weighted average number of shares outstanding 45,640 45,372 45,627 45,380 Diluted earnings per common share $ 0.05 $ (0.28 ) $ 0.10 $ (0.23 ) Weighted average number of diluted shares outstanding 45,640 45,372 45,627 45,380 (1) The six months ended June 30, 2006 is adjusted to properly record the Series A Cumulative Preferred Stock dividend based on declaration date as opposed to the quarter to which it relates. 5
